Citation Nr: 0021292	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left leg gunshot wound, with injury to muscle group XII and 
malunion of the tibia and fibula, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
osteoarthritis of the left ankle, currently evaluated as 10 
percent disabling, to include a separate compensable 
evaluation from March 25, 1996.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee joint, currently evaluated as 10 
percent disabling, to include a separate compensable 
evaluation from March 25, 1996.  

4.  Entitlement to an increased evaluation for left knee 
instability, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left leg gunshot wound residuals are 
manifested by severe damage to muscle group XII and malunion 
of the tibia and fibula.  

3.  From March 25, 1996, the veteran's traumatic 
osteoarthritis of the left ankle is manifested by pain, 
including on use, productive of no more than marked 
limitation of motion .  

4.  From March 25, 1996, the veteran's degenerative arthritis 
of the left knee joint is manifested by pain, including on 
use, productive of functional impairment comparable to no 
more than limitation of leg flexion to 30 degrees or leg 
extension to 15 degrees.

5.  The veteran's left knee is characterized by severe 
instability.

6.  The case does not present a question of medical 
complexity.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for left leg gunshot wound residuals, with injury to 
muscle group XII and malunion of the tibia and fibula, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5275, 5312 (1999).

2.  From March 25, 1996, the schedular criteria for a 
separate 20 percent evaluation for traumatic osteoarthritis 
of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5262, 5270, 5271 (1999).

3.  From March 25, 1996, the schedular criteria for a 
separate 20 percent evaluation for degenerative arthritis of 
the left knee joint have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 and 5262 
(1999).

4.  The schedular criteria for an evaluation in excess of 30 
percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).

5.  An independent medical expert's opinion regarding the 
claims adjudicated herein is not warranted.  38 U.S.C.A. 
§§ 5109, 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for the claimed disabilities do not adequately 
reflect the severity of those disabilities, which he contends 
result in constant pain, including on use.  Therefore, a 
favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and thus well grounded within the meaning 38 
U.S.C.A. § 5107(a).  When a veteran submits a well-grounded 
claim, VA must assist in developing facts pertinent to that 
claim. 38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and a hearing.  In a statement 
received in August 1999, the veteran requested that an 
independent medical opinion be obtained.  The veteran has not 
provided any adequate reason and sufficient detail for 
requesting an independent medical expert's opinion and there 
is no evidence that indicates that the issues present complex 
or controversial medical questions.  It is not adequate for 
an appellant to make a mere allegation that an independent 
medical opinion is warranted.  38 C.F.R. § 3.328(b).  See 38 
U.S.C.A. § 5109(a) ("When, in the judgment of the Secretary, 
expert medical opinion...is warranted by the medical 
complexity or controversy involved in a case...the Secretary 
may secure an advisory medical opinion from one or more 
independent medical experts who are not employees of the 
[VA]").  Pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 
20.901(d), when, "in the judgment of the Board," additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board may obtain an 
advisory medical opinion from one or more medical experts who 
are not employees of the VA.  For the foregoing reasons, the 
Board explicitly finds herein that there is no reason to 
supplement the record with such an opinion.  Accordingly, in 
light of the above analysis, the Board is satisfied that all 
relevant necessary evidence that is available has been 
obtained regarding the claims, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a).

I. FACTUAL BACKGROUND.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski 1 Vet. App. 589 (1991).  Historically, 
the veteran was granted service connection for compound 
comminuted fracture, left proximal tibia and fibula, together 
with loss of bone substance and limitation of motion, 
residuals of gunshot wound.  The assigned evaluation was 50 
percent, effective October 1969, under Diagnostic Codes 5312-
5262.

Medical evidence of record at that time shows that the 
veteran had incompletely healed fracture of the left proximal 
tibia and fibula, with loss of bone substance and 
considerable bone deficit, without major artery or nerve 
deficit.  There was decreased range of motion of the left 
knee and ankle with slow and progressive improvement.  

An October 1970 rating decision reevaluated the veteran's 
disability in accordance with the revised rating schedule, 
and assigned a 30 percent evaluation under Diagnostic Code 
5312 for residuals of gunshot wound, left leg, muscle group 
XII, with malunion of the tibia and fibula, effective from 
January 1971.  

Pursuant to a reopened increased rating claim received on 
March 25, 1996, the rating decision on appeal, dated in June 
1996, granted additional service connection for traumatic 
osteoarthritis of the left ankle, and continued a 30 percent 
evaluation, under Diagnostic Code 5312, for what it 
identified as residuals gunshot wound, left leg, muscle group 
XII, with malunion of the tibia and fibula, and traumatic 
arthritis, left ankle.  

The rating decision on appeal also granted service connection 
for degenerative osteoarthritis of the left knee joint with 
instability.  The assigned separate evaluation was 20 
percent, under Diagnostic Code 5257, effective March 25, 
1996, the date of the claim.  During the pendency of the 
appeal, a May 1997 rating decision increased the evaluation 
for this disability to 30 percent, effective March 25, 1996.  
An October 1999 rating decision ultimately awarded separate 
disability evaluations for the left knee arthritis under 
Diagnostic Code 5003 and left knee instability under 
Diagnostic Code 5257.  While the left knee instability was 
rated 30 percent from March 25, 1996, a separate rating for 
left knee arthritis was not assigned for the period from 
March 25, 1996 to April 13, 1997.  A separate 10 percent 
rating was assigned from April 14, 1997.  Likewise, a 
separate evaluation for left ankle arthritis was not assigned 
for the period from March 25, 1996 to April 13, 1997.  A 
separate 10 percent evaluation was assigned from April 14, 
1997 under Diagnostic Code 5003.

Relevant evidence dated during the appeal period includes the 
report of a May 1996 VA examination, which reviews the 
veteran's medical history and records in detail.  Currently, 
the veteran worked 8-hour days in construction, compared to 
15-hour days earlier.  He used Tylenol.  The veteran reported 
that his knee intermittently tended to swell, and gave out 
and "kick[ed] out."  

On physical examination, the veteran was noted to ambulate 
with an antalgic gait due to left leg shortening with marked 
posterolateral thrust of the left knee.  There was genu varum 
deformity of moderate degree.  Lateral-collateral ligament 
laxity was noted.  Posterior sagging of the knee joint was 
quite obvious.  The posterior Lachmann's test was positive as 
well posterior Drawer's sign.  Marked quadriceps atrophy was 
noted.  Thigh circumference was 18.5 inches on the right 
versus 17 inches on the left.  Leg length discrepancy of one 
inch shortening of the left leg was present.  There was 
marked medial bowing of the tibia itself with the depressed 
wound measuring 5 x 1 3/4 inches on the anterolateral aspect 
of the mid-leg.  There was good anterior tibial muscle 
strength.  There was no local tenderness at the depressed 
wound or sensory deficit present.  Dorsalis pedis and tibial 
pulses were present.  There was no static deformity of the 
left ankle.  Dorsiflexion was to zero degrees and plantar 
flexion was to 30 degrees.  Ankle circumference was equal.  
The left calf measured 15 1/4 inches versus 16 1/4 inches on the 
right.  

Radiographic examination of the left knee and lower leg 
revealed old healed fractures of the tibia and fibula at the 
same level at the junction of the upper and middle third with 
a marked medial bowing with 13 degrees of medial angulation 
and 10 degrees of the posterior angulation of the tibia and 
none with the fibula.  Weight bearing views revealed complete 
collapse or loss of the medial joint space, and minimal to 
moderate degenerative osteoarthritis of the knee joint.  
Radiographic examination of the left ankle revealed minimal 
traumatic osteoarthritis with well-maintained joint space.   

The final diagnoses were: 1) residuals of compound comminuted 
fracture of the tibia and fibula, left, with malunion; 2) 
posterior cruciate ligament insufficiency; 3) degenerative 
post-traumatic osteoarthritis secondary to diagnoses 1 and 2; 
and 4) post-traumatic osteoarthritis, ankle, secondary to 
malunion of the fracture of the tibia.  The examiner 
expressed an opinion that the thorough review of the record 
would indicate that there was prima facia evidence of 
ligamentous instability which unfortunately had not been 
detected although there was repeated reference to the 
veteran's complaint of instability.  

A November 1996 report from Dr. Wynn provides that the 
veteran was having significant pain and difficulty doing his 
job.  Dr. Wynn addressed possible treatment options and 
interpreted the report of a VA MRI, transcribed in July 1996, 
consistent with the clinical findings noted on the 
aforementioned VA examination in May 1996. 

A May 1997 outpatient medical report indicates that the 
veteran and his wife were provided an orthopedic clinic 
consultation regarding a total knee replacement.  At that 
time, the veteran indicated the left leg wound never drained 
or appeared infected.

In August 1998, the veteran and his wife testified before the 
undersigned Board member.  The veteran stated that the 
symptoms of his left knee had grown worse over the last five 
years or so.  He said that he had pain in the left knee after 
walking about 15 or 20 minutes.  He had a constant, dull 
sharp pain, that was worse on use.  The knee swelled during 
the day.  He elevated it at night, so it was better the next 
morning but still stiff for the first steps.  The knee could 
feel like it was giving out several times a day.  He had been 
self-employed in the home construction business until two 
years prior when he was no longer able to work.  He had been 
able to do less and less work himself, and had been forced to 
hire other people, which made him lose money.  By 1996, he 
had gone from working 8-hour days to 4-hour days due to left 
hip and knee pain.  Currently he was in VA voc-rehab.  The 
veteran said that his left knee pain precluded any weight-
bearing on the left leg.  He said that full extension of the 
left leg was possible when he was sitting down, but it was 
painful and sometimes resulted in his left knee locking.  It 
prevented him from exercising, with the result that he was 
gaining weight, and becoming out of shape, frustrated and 
angry.  The veteran said that he became very frustrated and 
angry that he could not do anything other than sit around the 
house.  His left knee pain prevented him from coaching midget 
football or even shopping.  He had to drive a truck with an 
automatic transmission.  He had to climb and descend stairs 
one leg at a time.  The veteran said that he had been given 
pain medication but did not like to feel drugged so he did 
not take it.  He could not take Ibuprofen because it upset 
his stomach.  As a result, at the end of the day his jaw hurt 
from clinching.  He said that he did not currently receive 
any medical treatment as there was little that could be done.  
He had seen Dr. Wynn who had suggested a full leg brace.  In 
response the VA gave him a cloth knee brace.  

Regarding the left ankle, the veteran said that it swelled to 
the point that he could not put on or take off his boot.  To 
fully flex the left foot he sometimes had to use his hand.  
He said that is left leg was bowed and weaker and shorter 
than the right leg.  He said that he had some scars on the 
left leg that were sore if hit but there was no pain on 
pressure, draining or discolorations.  The areas around the 
scars were numb.

The veteran's wife said that she had observed the veteran 
physically impaired at home and in the yard.  She was able to 
observe that he was often in pain.  He was often in pain when 
walking in stores or the house, or even when sitting.  She 
said that she had observed that the veteran's pain had become 
worse over the last few years.  He avoided pain medication 
because he did not want to fell drugged.  

In connection with the Board's April 1999 remand, the veteran 
was provided a VA examination in July 1999.  The report of 
this examination relates that it was performed by the same 
examiner who performed the May 1996 VA examination.  The 
examiner pointed out that since the prior examination, no 
additional pertinent medical records had been developed, with 
the exception of a May 1997 consultation regarding the 
possibility of a knee replacement and a May 1999 outpatient 
visit regarding left hip and knee pain.  

The examiner stated that the physical findings were basically 
unchanged and that the physical findings were literally 
identical.  The diagnoses were 1) residuals of compound 
comminuted fracture, tibial and fibula, left with malunion; 
2) anterior posterior instability secondary to laxity of the 
posterior cruciate ligament; 3) post-traumatic 
osteoarthritis, secondary to diagnoses 1 and 2; and 4) post-
traumatic osteoarthritis, ankle secondary to malunion with 
fracture in tibia.  The examiner provided the additional 
discussion that neurological examination of the veteran was 
negative.  The examiner said that there was no fatigability 
or incoordination, and that there was instability, due to 
posterior cruciate ligament laxity.  The examiner said that 
no flare-up would occur except in degenerative arthritic 
changes and therefore the progression of degenerative 
osteoarthritis cannot be expressed in terms of flare-ups.  

In conclusion, the examiner stated the opinion that the 
repeat examination by the same examiner was an exercise in 
futility when the outcome was a foregone conclusion.  In the 
interest of objectivity and affording the claimant the 
benefit of any doubt, the examiner stated that a different 
opinion from a different examiner at a different institution 
should be obtained.  

The report of a September 1999 VA examination provides that 
it was provided by a different examiner.  According to the 
report, the veteran was currently unemployed, and had stopped 
working in construction about 4 - 5 years earlier due to pain 
in the left knee and ankle.  The veteran was currently in the 
voc-rehab program taking classes for civil engineering and 
business.  

The veteran said that after standing about 20 minutes, his 
left knee would swell and have severe pain.  He said that it 
was also very painful after walking about 20 - 30 minutes.  
He reported great difficulty climbing up or down, and 
sometimes the knee would give out and buckle.  The veteran 
tried to sit down and prop his knee and did not like to rely 
on pain pills.  He said that after walking or standing for a 
while, he sometimes needed a couple of days of rest for his 
knee.  He was unable to do much walking or any heavy labor.  

On physical examination, there was marked weakness of the 
left lower leg, 2/5 versus 5/5 on the right.  There was 
muscle loss and muscle atrophy.  There was a skin graft over 
the mid-tibia with depression, without tenderness on 
palpation.  There was bony deformity of the left knee and 
tibia.  Circumference of the left knee was 41 cm versus 40 on 
the right.  Circumference of the left calf was 39 cm versus 
43 cm on the right.  There was crepitus and tenderness on 
palpation of the left knee.  Range of motion for the left 
knee was zero to 110 degrees.  Range of motion of the left 
ankle was dorsiflexion to 10 degrees and plantar flexion to 
30 degrees.  The left leg was shorter than the right by three 
cm. Radiographic examination of the left knee showed bony 
destruction of the left tibia with severe degenerative 
changes of the left knee, with disuse osteoporosis of the 
left ankle.  The pertinent diagnoses were residuals of a 
gunshot wound of the left lower leg, with muscle loss and 
deformity of the tibia, post-traumatic arthritis of the left 
knee, disuse osteoporosis of the left ankle, and shortened 
left leg.    


II.  LEGAL ANALYSIS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for the disabilities at 
issue, residuals of a gunshot wound of the left leg, are 
plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  Regarding the claims for increased 
evaluations for traumatic arthritis of the left ankle, 
degenerative osteoarthritis of the left knee joint, and left 
knee instability, the Board notes that when the veteran 
initiated his appeal of these issues, he was appealing the 
original assignments of disability evaluation following 
awards of service connection.  As such, these claims are 
well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, the severity of these 
disabilities are to be considered during the entire period 
from the initial assignment of a disability rating, effective 
March 25, 1996, to the present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to the claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (1999).

Under the Rating Schedule, severe injury of muscle group XII 
warrants a 30 percent evaluation.  A higher evaluation is not 
provided under Diagnostic Code 5312.  

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation.  A higher 
evaluation for malunion is not provided under Diagnostic Code 
5262 (1999).  

Shortening of the bones of the lower extremity of 1 1/4 inch to 
2 inches warrants a 10 percent evaluation.  However, this 
rating is not to be combined with other ratings for fracture 
or faulty union in the same extremity.  See Note following 
Diagnostic Code 5275.  

Severe recurrent subluxation or lateral instability of the 
knee warrants a 30 percent evaluation.  A higher evaluation 
is not provided under Diagnostic Code 5257.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003-5010 and Diagnostic Code 5257 
based on additional disability.  It was specified that, for a 
knee disorder already rated under Diagnostic Code 5257, a 
claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and clinical demonstration of limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee and the ankle are 
considered major joints.  38 C.F.R. § 4.45(f).  

In this regard, an evaluation of 10 percent is warranted when 
there is limitation of flexion of the leg to 45 degrees or 
limitation of extension of the leg to 10 degrees.  An 
evaluation of 20 percent is warranted when there is 
limitation of flexion of the leg to 30 degrees or limitation 
of extension of the leg to 15 degrees.  An evaluation of 30 
percent is warranted when there is limitation of flexion of 
the leg to 15 degrees, or limitation of extension of the leg 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Turning to the range of motion of the ankle, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  Diagnostic Code 5271.  

The veteran's scar residuals may be separately evaluated 
pursuant to 38 C.F.R. § 4.118, Codes 7803 - 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  An assignment of a 
10 percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Diagnostic Codes 7803-
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b) 
(1999).  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A.  Entitlement to increased evaluations for residuals of 
left leg GSW, with injury to muscle group XII and malunion of 
the tibia and fibula, and for left knee instability.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to increased evaluations for residuals of left leg gunshot 
wound, with injury to muscle group XII and malunion of the 
tibia and fibula, as well as for left knee instability.  
First, the Board notes that the veteran is already in receipt 
of the highest schedular evaluations provided for these 
disabilities, and these ratings may not be combined with a 
separate evaluation for left leg shortening.  Diagnostic 
Codes 5257, 5262, 5275 and 5312.  

Regarding entitlement to additional compensation for 
functional impairment due to pain, including on use, the 
Board notes that consideration of a higher evaluation under 
38 C.F.R. §§ 4.40, 4.45 or 4.59 is not warranted where the 
highest schedular evaluation is in effect.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

The Board finds that additional and separate evaluations for 
the veteran's left leg scars are not warranted.  38 C.F.R. § 
4.118, Diagnostic Codes 7803 - 7805; Esteban, 6 Vet. App. at 
259.  The medical evidence of record, including the most 
recent VA examination, is negative for any indication that 
the veteran's left leg scars are tender, ulcerated, painful 
or poorly nourished.  Nor is there any evidence that they 
have ever interfered with the function of the veteran's left 
leg. 

In light of the above, the Board finds that increased 
evaluations for the veteran's residuals of left leg GSW, with 
injury to muscle group XII and malunion of the tibia and 
fibula, and for left knee instability, are not warranted.  

B.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee joint.

As noted above, the rating decision on appeal established 
service connection for left knee arthritis from March 25, 
1996.  Evaluation of degenerative arthritis of the left knee 
joint based on limitation of motion requires consideration of 
additional functional impairment due to pain, including on 
use.  In this regard, the Board notes that while the 
objectively demonstrated range of motion on examinations does 
not warrant a compensable evaluation under Diagnostic Codes 
5260 or 5261, the medical evidence of left knee pain does 
support additional compensation for this disability.  The 
veteran has consistently complained of left knee pain, 
including on use, during VA examinations and during a 
hearing.  The veteran's complaints of pain are supported by 
objective evidence of atrophy, indicating weakness and 
functional loss of the left knee.  Considering this evidence, 
the Board finds that the veteran's service-connected left 
knee disability more nearly approximates either limitation of 
leg flexion to 30 degrees, or limitation of leg extension to 
15 degrees, as contemplated for a 20 percent evaluation under 
Diagnostic Codes 5260 and 5261.  As such, the Board finds 
that an increased 20 percent evaluation is warranted for the 
service-connected left knee degenerative arthritis.  DeLuca, 
8 Vet App at 202; 38 C.F.R. §§ 4.40, 4.45.  

As the disability manifestations have been essentially 
consistent since the establishment of service connection 
effective March 25, 1996, staged ratings are not warranted.  
Fenderson, Id.  Further, as the left knee is not shown to 
have greater limitation of motion or to be ankylosed, an 
evaluation greater than the 20 percent awarded herein is not 
for assignment.  Diagnostic Codes 5256 5260, 5261.  In view 
of the foregoing, pursuant to Esteban, 6 Vet. App. at 259, 
the evidence establishes a separate increased 20 percent 
evaluation is warranted for left knee arthritis from March 
25, 1996.  

C.  Entitlement to an increased evaluation for traumatic 
osteoarthritis of the left ankle.

As noted above, the rating decision on appeal established 
service connection for traumatic arthritis of the left ankle 
pursuant to a reopened claim received on March 25, 1996.  The 
effective date of the award of service connection was not 
specifically noted.  However, it is recognized that 
applicable regulations provide that for a claim received more 
than one year after separation from service, the effective 
date of an award of service connection is the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (1999).  In evaluating the disability at 
issue as service connected in June 1996, the RO did not 
specifically exclude the date of the claim as the effective 
date.  Hence, with resolution of doubt in the veteran's 
favor, the Board will evaluate the disability at issue from 
March 25, 1996.  

Evaluation of traumatic osteoarthritis of the left ankle 
based on limitation of motion requires consideration of 
functional impairment due to pain, including on use.  The 
veteran has consistently complained of left ankle pain, 
including on use, during VA examinations and during a 
hearing.  The veteran's complaints of pain are supported by 
objective evidence of atrophy, indicating weakness and 
functional loss of the left ankle.  Considering this 
evidence, the Board finds that the veteran's service-
connected left ankle disability more nearly approximates 
marked limitation of ankle motion, as contemplated for a 20 
percent evaluation under Diagnostic Code 5271.  As the 
disability manifestations have remained essentially unchanged 
throughout the appeal period, staged ratings are not for 
assignment.  Fenderson, Id.  As such, the Board finds that a 
separate increased 20 percent evaluation is warranted for the 
service-connected left ankle traumatic osteoarthritis, from 
March 25, 1996.  DeLuca, 8 Vet App at 202; 38 C.F.R. §§ 4.40, 
4.45.  A higher evaluation than the 20 percent rating 
assigned herein is not warranted as ankylosis of the left 
ankle has not been demonstrated.  Diagnostic Code 5270.

D.  Entitlement to extra-schedular compensation under 
38 C.F.R. § 3.321(b).

Regarding additional compensation for any of the disabilities 
at issue in this decision, under 38 C.F.R. § 3.321(b), the 
Board finds no evidence of any exceptional disability picture 
in this case.  The veteran has failed to present any evidence 
of particular circumstances that render impractical the 
application of the regular rating criteria.  Moreover, the 
veteran has not shown that any of the service-connected 
disabilities at issue have required recent hospitalization.  
The Board recognizes that the veteran is now in the VA voc-
rehab program, and that he can no longer do construction 
work.  Regardless, there is no documentary evidence in the 
claims file that any of the relevant service-connected 
disabilities, in and of themselves, result in economic harm 
beyond the degree of disability anticipated at the current 
evaluations.  Hence, the preponderance of the evidence is 
against a finding that any of the service-connected 
disabilities at issue in this case are exceptional in nature 
or cause a marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  As there is no objective 
evidence showing that any of the these service-connected 
disabilities have a substantial impact upon his occupational 
abilities that is not otherwise accounted for by application 
of the rating schedule, extraschedular evaluations are not 
for application.



ORDER

An evaluation in excess of 30 percent for residuals of left 
leg gunshot wound, muscle group XII and malunion of the tibia 
and fibula, is denied.

A separate increased 20 percent evaluation for traumatic 
osteoarthritis of the left ankle is granted from March 25, 
1996, subject to controlling laws and regulations governing 
the award of monetary benefits.

A separate increased 20 percent evaluation for degenerative 
arthritis of the left knee joint is granted from March 25, 
1996, subject to controlling laws and regulations governing 
the award of monetary benefits.

An evaluation in excess of 30 percent for left knee 
instability is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

